Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
the 5th day of August, 2004, by and between CENTERPOINT PROPERTIES TRUST, a
Maryland real estate investment trust (“CNT”), and CENTERPOINT VENTURE, LLC, a
Delaware limited liability company (“Venture”, and CNT and Venture are
hereinafter collectively referred to as “Seller”), and BENDERSON DEVELOPMENT
COMPANY, INC., a New York corporation (“Purchaser”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                                 Sale of Properties.  CNT, as to the
properties listed on Exhibit A-l attached hereto and Venture, as to the
properties listed on Exhibit A-2 attached hereto agree to sell, assign and
convey or cause the titleholders listed on Exhibit A-3 to sell, assign and
convey to Purchaser, and Purchaser agrees to purchase from Seller, all of
Seller’s (or the applicable titleholder’s) respective right, title and interest
in and to, the following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibits A-1 and A-2, respectively, being more
particularly described on Exhibits B-1 through B-23, respectively, attached
hereto (collectively, the “Land”), together with any buildings, structures,
fixtures, facilities, installations and other improvements, of every kind and
description now or hereafter located on the Land, including, without limitation,
any and all plumbing, air conditioning, heating, ventilating, mechanical,
electrical and other utility systems, parking lots and facilities, landscaping,
roadways, sidewalks, security devices, signs and light fixtures (collectively,
the “Improvements”);

 

1.1.2                        Leases.  All leases, subleases, licenses and other
occupancy agreements, together with any and all amendments, modifications or
supplements thereto relating to the Land and Improvements in which Seller is the
landlord, either pursuant to the lease agreement or as successor to any prior
landlord (hereafter referred to collectively as the “Leases”, being more
particularly described on Exhibits C-1  through C-23, respectively, attached
hereto, and all prepaid rent attributable to the period following the Closing,
as herein defined, and subject to Section 4.2.4 below, the security deposits
under such Leases (collectively, the “Leasehold Property”);

 

1.1.3                        Real Property.  All easements and appurtenants to
Seller’s interest in the Land and the Improvements, if any, including, without
limitation, all of Seller’s right, title and interest, if any, in and to all
mineral and water rights and all easements, licenses, covenants and other
rights-of-way or other appurtenances used in connection with the beneficial use
or enjoyment of the Land and the Improvements (the Land, the Improvements and
all such easements and appurtenances are sometimes collectively referred to as
the “Real Property”).

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller and located on the Real Property
as of the date hereof, and all fixtures, if any, owned by Seller and located on
the Real Property as of the date hereof (collectively, the “Personal Property”);
and

 

--------------------------------------------------------------------------------


 

1.1.5                        Intangible Property.  All of Seller’s interest, if
any, in and to any agreements, contracts, management agreements, leasing
agreements, maintenance contracts, equipment leasing agreements, supply
contracts, maintenance contracts, open purchase orders and other contracts for
the provision of labor, services, materials or supplies relating to the Land,
Improvements, Leasehold Property, Real Property or Personal Property, being more
particularly described on Exhibits D-1 through D-23, respectively, attached
hereto (collectively, the “Contracts”), guarantees, licenses, certificates of
occupancy, permits and warranties relating to the Real Property or the Personal
Property, now or hereafter issued, approved or granted, to the extent assignable
(collectively, the “Intangible Property”).  (For each individual parcel, the
Real Property, the Leasehold Property, the Personal Property and the Intangible
Property are sometimes collectively hereinafter referred to as the “Property”,
and for all parcels, taken together, the Real Property, the Personal Property
and the Intangible Property are collectively referred to as the “Properties”). 
It is hereby acknowledged by the parties that Seller shall not convey to
Purchaser claims relating to any real property tax refunds or rebates for
periods accruing prior to the Closing, existing insurance claims and any
existing claims against previous tenants of the Properties, which claims are
hereby reserved by Seller.

 

ARTICLE II

Purchase Price

 

2.1                                 Purchase Price.  The purchase price for the
Properties shall be an amount equal to $313,161,958.00 (“Purchase Price”) in
currency of the United States of America.  The Purchase Price, as adjusted by
all prorations as provided for herein, shall be paid to Seller by Purchaser at
Closing, as herein defined, by wire transfer of immediately available federal
funds.

 

2.2                                 Purchase Price Allocation.  Within five (5)
days after the Effective Date, as defined in Section 22.4 of this Agreement,
Purchaser and Seller shall agree upon the allocation of the Purchase Price for
Land and Improvements for each of the Properties, provided, however, that (i)
the aggregate Purchase Price shall not be reduced, (ii) the Purchase Price for
the Properties owned by CNT may only be reallocated among the Properties owned
by CNT and not Properties owned by the Venture, and (iii) the Purchase Price for
the Properties owned by Venture may only be reallocated among the Properties
owned by Venture and not Properties owned by CNT.

 

ARTICLE III

Deposit

 

3.1                                 Deposit.  Upon the Effective Date, and as a
condition precedent to the formation of this Agreement, Purchaser shall deposit
Ten Million and No/100 Dollars ($10,000,000.00) (“Initial Deposit”) with Chicago
Title & Trust Company or such other title company designated by Seller (“Escrow
Agent”) in immediately available federal funds.  If Purchaser shall fail to
deposit the Initial Deposit within the time period provided for above, Seller
may at any time prior to the deposit of the Initial Deposit, terminate this
Agreement, in which case this Agreement shall be null and void ab initio and
neither party shall have any further rights or obligations to the other
hereunder, except as otherwise set forth in this Agreement. The Initial Deposit,
together with any interest thereon, regardless of whether the payment of
interest is herein otherwise specified, are collectively referred to herein as
the “Deposit.”  The Deposit shall be held by Escrow Agent pursuant to the Escrow
Agreement attached hereto as Exhibit E.

 

3.2                                 Application Upon Default.  If all of the
Closings, as defined in Section 4.1.4, to take place under this Agreement have
occurred, the Deposit shall be paid to Seller and credited against the Purchase
Price at the last Closing to take place under this Agreement.  If any Closing
does not occur in accordance with the

 

2

--------------------------------------------------------------------------------


 

terms hereof, the Deposit shall be held and delivered as hereinafter provided. 
Notwithstanding the foregoing, in the event that pursuant to the terms of this
Agreement all of the Closings to take place under this Agreement do not occur at
the same time, after the initial Closing, the Deposit shall be reduced to an
amount that is equal to the lesser of (a) Ten Million and No/100 Dollars
($10,000.000.00) or (b) Ten Percent (10%) of the Purchase Price allocated to
those Properties that have not yet closed based on the Purchase Price Allocation
described in Section 2.2.

 

3.3                                 Interest Bearing.  The Deposit shall (i) be
held in an interest-bearing escrow account by Escrow Agent in an institution as
directed by Purchaser and reasonably acceptable to Seller and (ii) include any
interest earned thereon.  To allow the interest bearing account to be opened,
Purchaser’s tax identification or social security numbers are set forth below
its signatures.  All interest earned on the Deposit shall remain a part of the
Deposit.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1                                 Closing.

 

4.1.1                        Subject to the provisions of this Section 4.1,  the
closing of the purchase and sale of those Properties listed in Schedule 4.1.1
attached hereto and made a part hereof  (“Phase I Properties”) shall occur on or
before 10:00 a.m. Central time on August 26, 2004 (“Phase I Closing Date”)
(subject to extension by Seller in accordance with the provisions of Sections
4.1.2 and 10.1.1 hereof) and shall be held at the offices of Escrow Agent, or at
such other place agreed to by Seller and Purchaser.

 

4.1.2                        The Phase I Closing Date may be extended by Seller
for any one or more of the Phase I Properties, upon written notice to Purchaser
on or before the Phase I Closing Date, to a date designated by Seller (“Delayed
Closing Notice”).  The Delayed Closing Notice shall set forth (x) the specific
Phase I Property or Phase 1 Properties which are the subject of the delayed
closing, and (y) the exact date upon which the Closing for such Phase I Property
or Phase I Properties is to take place (“Delayed Closing Date”), which date
shall be no later than the Phase II Closing Date, as defined below.

 

4.1.3                        Subject to the provisions of this Section 4.1, the
closing of the purchase and sale of those Properties listed in Schedule 4.1.3
attached hereto and made a part hereof  (“Phase II Properties”) shall occur on
or before 10:00 a.m. Central time on  November 5, 2004 or such earlier date as
agreed between Seller and Purchaser (“Phase II Closing Date”) and shall be held
at the offices of Escrow Agent, or at such other place agreed to by Seller and
Purchaser.  Notwithstanding the foregoing, Seller and Purchaser agree to use
reasonable efforts to complete the Phase II Closing as soon as possible after
October 1, 2004.

 

4.1.4                        “Closing” shall be deemed to have occurred when the
Title Company has been instructed by both parties to pay the Purchase Price with
respect to the applicable Properties to Seller and to record the applicable
Deeds, as hereunder defined.  Time is hereby made of the essence.  The Phase I
Closing Date, the Phase II Closing Date and the Delayed Closing Date, as
applicable, are sometimes referred to herein as the “Closing Date.”

 

4.2                                 Prorations.  All matters involving
prorations or adjustments to be made in connection with Closing and not
specifically provided for in some other provision of this Agreement shall be
adjusted in accordance with this Section 4.2.  Except as otherwise set forth
herein, all items to be prorated pursuant to this Section 4.2 shall be prorated
as of midnight of the day immediately preceding the applicable Closing Date,
with Purchaser to be treated as the owner of the Properties, for purposes of
prorations of income and expenses, on and after the applicable Closing Date.

 

3

--------------------------------------------------------------------------------


 

4.2.1                        Taxes.  Real estate taxes shall be prorated on an
accrual basis as of the applicable Closing Date.  Seller shall pay all real
estate taxes due and payable as of the applicable Closing Date.  If the real
estate taxes have not been set for the year in which the Closing occurs or any
prior year, then the proration of such taxes shall be based upon the most recent
ascertainable tax bills.  Notwithstanding the foregoing, any obligation of
Seller hereunder shall be offset on a dollar-for-dollar basis to the extent
Purchaser is entitled to recover taxes from the tenants under the Leases.

 

If any taxes which have been apportioned shall subsequently be reduced by
abatement, the amount of such abatement, less the cost of obtaining the same and
after deduction of sums payable to tenants under Leases or expired or terminated
Leases, shall be equitably apportioned between the parties hereto, but in no
event shall Seller be obligated to pay any amount to Purchaser under this
paragraph.  Any tax proration given by Seller at Closing, as opposed to any
tenant deposits given by Seller to Purchaser, shall be reprorated promptly after
the issuance of the actual real estate tax bills for the period in question
based on the actual real estate tax bills.

 

4.2.2                        Insurance.  There shall be no proration of Seller’s
insurance premiums or assignment of Seller’s insurance policies.  Purchaser
shall be obligated (at its own election) to obtain any insurance coverage deemed
necessary or appropriate by Purchaser.

 

4.2.3                        Utilities.  Purchaser and Seller hereby acknowledge
and agree that the amounts of all electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the Properties not paid by tenants under
Leases and allocable to the period prior to the applicable Closing Date shall be
determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined.  Seller shall attempt to have all utility meters,
or utility services not paid by tenants under Leases, read as of the applicable
Closing Date.  Purchaser shall cause all utility services to be placed in
Purchaser’s name as of the applicable Closing Date.

 

4.2.4                        Rents.  Rents (including, without limitation,
estimated pass-through payments, payments for common area maintenance
reconciliations and all additional charges payable by tenants under the Leases,
including insurance (collectively, “Rents”)), collected by Seller prior to
Closing shall be prorated as of the applicable Closing Date; provided, however,
that any credit received by Purchaser in connection with prepaid Rents
attributable to the period following the Closing shall be net of management fees
which are due Seller for periods prior to Closing.  During the period after
Closing, Purchaser shall deliver to Seller any and all Rents accrued but
uncollected as of the applicable Closing Date to the extent subsequently
collected by Purchaser; provided, however, Purchaser shall apply Rents received
after Closing first to payment of current Rent then due, and thereafter to
delinquent Rents (other than “true up” payments received from tenants
attributable to a year-end reconciliation of actual and budgeted pass-through
payments which shall be allocated among Seller and Purchaser pro rata in
accordance with their respective period of ownership as set forth in
Section 4.2.5 below).  Seller may not, without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, commence any lawsuit against any tenant after the date of this
Agreement and/or the Closing, provided, however, after delivery to Purchaser by
Seller of: (i) a Tenant Litigation Indemnity (as hereinafter defined), and (ii)
a written explanation of the alleged dispute between Seller and the tenant,
Seller may, without Purchaser’s prior written consent, commence a lawsuit
against any tenant to collect delinquent Rents due Seller with respect to the
time period prior to Closing.  Notwithstanding the foregoing, Seller agrees that
any such lawsuit shall be limited to a money damages claim against the
applicable tenant to collect delinquent Rents, and in no event shall Seller seek
the termination

 

4

--------------------------------------------------------------------------------


 

of the Lease or the removal of the tenant from the Property.  While the lawsuit
is pending, Seller will deliver to Purchaser prompt and detailed status updates
regarding the proceeding (including all counterclaims asserted by the tenant)
and Seller will not settle any counterclaims that may have a direct or indirect
affect on the Lease and/or Purchaser.  The obligations of Seller under the
immediately prior sentence will survive Closing indefinitely.  For purposes of
this Agreement, “Tenant Litigation Indemnity” means an indemnity, defense and
hold harmless agreement from Seller for the benefit of the Purchaser, in such
form that is reasonably acceptable to Purchaser, with respect to any and all
losses associated with the alleged dispute between Seller and tenant, the
Property, the Lease, the obligations under the Lease and/or claims by tenant
against Seller and/or Purchaser associated with the Property, the Lease, and the
obligations under the Lease.  Provided that the Seller reimburses Purchaser for
any and all expenses in connection therewith, Purchaser agrees that it shall use
commercially reasonable efforts to collect all pass-through rents payable by
tenants and any delinquent Rents (provided, however, that Purchaser shall have
no obligation to institute legal proceedings, including an action for unlawful
detainer, against a tenant owing delinquent Rents).  The amount of any unapplied
security deposits under the Leases held by Seller in cash at the time of Closing
shall be credited against the Purchase Price; accordingly, Seller shall retain
the actual cash deposits.  If any security deposits are in the form of a letter
of credit, Seller shall assign its interest in the letter of credit to Purchaser
(to the extent assignable) and deliver the original letter of credit to
Purchaser at Closing.

 

4.2.5                        Calculations.  For purposes of calculating
prorations, Purchaser shall be deemed to be in title to the Properties, and,
therefore entitled to the income therefrom and responsible for the expenses
thereof for the entire day upon which the Closing occurs.  All such prorations
shall be made on the basis of the actual number of days of the month which shall
have elapsed as of the day of the Closing and based upon the actual number of
days in the month and a three hundred sixty five (365) day year.  The amount of
such prorations shall be performed and shall be final at closing.  Except as set
forth in this Section 4.2, all items of income and expense which accrue for the
period prior to the Closing will be for the account of Seller and all items of
income and expense which accrue for the period on and after the Closing will be
for the account of Purchaser.

 

4.2.6                        Leasing Commissions and Leasing Costs.  Seller
shall be responsible for all Lease Expenses (defined below) accrued as of the
applicable Closing Date, other than with respect to Approved New Leases. 
Provided that Closing occurs, Purchaser shall be responsible for all other Lease
Expenses relating to existing options in the Leases that have not been exercised
as of the Closing Date and new leases, extensions, expansions and modifications
executed after the Effective Date.  The term “Lease Expenses” as used herein
means, collectively, any and all leasing commissions, tenant improvements,
allowances, free rent or a rent credit and lease buyout costs and expenses
arising out of or in connection with any Leases for space at the Properties. 
Lease Expenses shall include, without limitation, (a) brokerage commissions and
fees payable pursuant to a commission agreement or Lease to effect any such
leasing transaction (including, without limitation, any fees owed to an
affiliated or third-party property manager or leasing agent), (b) expenses
incurred for repairs, improvements, equipment, painting, decorating,
partitioning and other items to satisfy the requirements of the applicable
document between Seller and the tenant, and (c) expenses incurred for the
purpose of satisfying or terminating the obligations of a Tenant under a new
Lease to the landlord under a lease of other space (whether or not such other
lease covers space in any Property).

 

4.2.7                        Allocation of Closing Costs and Expenses. Seller
shall bear the cost to record any instruments necessary to clear Seller’s title,
the cost to provide the survey, one-half the cost of the Closing Escrow,
one-half of the net cost of the title policy to be issued at Closing and
extended coverage and one-half the cost of the “New York Style” closing fee.
Purchaser shall bear the cost of

 

5

--------------------------------------------------------------------------------


 

any recording fees with respect to the deeds, all costs incurred in connection
with obtaining Purchaser’s financing for this transaction, if any, the cost of
all title endorsements, if any, one-half of the net cost of the title policy to
be issued at Closing and extended coverage, one-half the cost of the Closing
Escrow and one-half the cost of the “New York Style” closing fee.  The cost of
state and county transfer taxes shall be paid by the Seller and the cost of
local transfer taxes shall be paid by the Purchaser.

 

4.2.8                        Tenant Contribution.  Notwithstanding the
foregoing, no prorations or adjustments shall be made for portions, if any, of
real estate taxes, personal property taxes, special assessments, operating costs
or other similar costs of the Properties to the extent a tenant under the Leases
is required to pay same pursuant to the terms of any of the Leases.  Purchaser
shall be credited with an amount equal to all deposits made by tenants and held
by Seller at Closing towards the tenant’s obligation to pay any such taxes and
operating expenses.

 

ARTICLE V

Purchaser’s Right of Inspection; Feasibility Period

 

5.1                                 Right to Evaluate.

 

A.                                   Commencing on the Effective Date and
continuing until 5:00 p.m. Central time on August 20, 2004 with respect to the
Phase I Properties (“Phase I Feasibility Period”); and

 

B.            Commencing on the Effective Date and continuing until  5:00 p.m.
Central time on August 26, 2004 with respect to the Phase II Properties (Phase
II Feasibility Period”) ; and

 

C.                                     Commencing on the Effective Date and
continuing until 5:00 p.m. Central time on August 31, 2004 with respect to
matters involving Hazardous Materials (as hereinafter defined) with respect to
the Property commonly known as 2200 Channahon Road, Building A/B, Joliet,
Illinois and legally described in Exhibit B-17 attached hereto and made a part
hereof (“Channahon Environmental Feasibility Period”);

 

Purchaser and its agents shall have the right during business hours (with
reasonable advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense and at Purchaser’s and its
agents’ sole risk, to perform inspections and tests of the Properties and to
perform such other analyses, inquiries and investigations as Purchaser shall
deem reasonably necessary or appropriate; provided, however, that in no event
shall (i) such inspections or tests unreasonably disrupt or disturb the on-going
operation of the Properties or the rights of the tenants at the Properties, or
(ii) Purchaser or its agents or representatives conduct any physical testing,
drilling, boring, sampling or removal of, on or through the surface of the
Properties (or any part or portion thereof) including, without limitation, any
ground borings or invasive testing of the Improvements (collectively, “Physical
Testing”), without Seller’s prior written consent, which consent shall not be
unreasonably withheld.  In the event Purchaser desires to conduct any such
Physical Testing of the Properties, then Purchaser shall submit to Seller, for
Seller’s approval, a written detailed description of the scope and extent of the
proposed Physical Testing, which approval shall not be unreasonably withheld. 
If Seller does not approve the Physical Testing or approves only a portion
thereof, Purchaser may, at its option, by sending written notice to Seller,
elect to, either (i) terminate this Agreement or (ii) conduct during the
applicable Feasibility Period that portion of the Physical Testing approved by
Seller, if any, or if Seller disapproves the entire proposed Physical Testing,
affirmatively agree to forego any Physical Testing of the Properties.  In the
event Purchaser terminates this Agreement as aforesaid, the Deposit shall be
immediately refunded to Purchaser and this Agreement shall terminate and be of
no further force and effect other than the Surviving Termination Obligations (as
hereinafter defined).  In no event shall Seller be obligated as a condition of
this transaction to perform or pay for any environmental remediation of the
Properties recommended by any

 

6

--------------------------------------------------------------------------------


 

such Physical Testing.  After making such tests and inspections, Purchaser
agrees to promptly restore the Properties to their condition prior to such tests
and inspections (which obligation shall survive the Closing or any termination
of this Agreement).  Prior to Purchaser entering the Properties to conduct the
inspections and tests described above, Purchaser shall obtain and maintain, at
Purchaser’s sole cost and expense, and shall deliver to Seller evidence of, the
following insurance coverage, and shall cause each of its agents and contractors
to obtain and maintain, and, upon request of Seller, shall deliver to Seller
evidence of, the following insurance coverage:  general liability insurance,
from an insurer reasonably acceptable to Seller, in the amount of Five Million
and No/100 Dollars ($5,000,000.00) combined single limit for personal injury and
property damage per occurrence, such policy to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Purchaser or its agents,
employees or contractors in connection with such inspections and tests.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided Seller or its agents do not unreasonably interfere with Purchaser’s
inspection.

 

The Phase I Feasibility Period, the Phase II Feasibility Period and the
Channahon Environmental Feasibility Period are sometimes referred to herein
collectively as the “Feasibility Period”.

 

5.2                                 Inspection Obligations and Indemnity. 
Purchaser and its agents and representatives shall:  (a) not unreasonably
disturb the tenants of the Improvements or interfere with their use of the Real
Property pursuant to their respective Leases; (b) not interfere with the
operation and maintenance of the Real Property; (c) not damage any part of the
Properties or any personal property owned or held by any tenant; (d) not injure
or otherwise cause bodily harm to Seller, its agents, contractors and employees
or any tenant; (e) promptly pay when due the costs of all tests, investigations
and examinations done with regard to the Properties; (f) not permit any liens to
attach to the Properties by reason of the exercise of its rights hereunder; (g)
restore the Improvements and the surface of the Real Property to the condition
in which the same was found before any such inspection or tests were undertaken;
and (h) not reveal or disclose any information obtained during the Feasibility
Period concerning the Properties to anyone outside Purchaser’s organization
other than its agents, consultants and representatives.  Purchaser shall, at its
sole cost and expense, comply with all applicable federal, state and local laws,
statutes, rules, regulations, ordinances or policies in conducting its
inspection of the Properties and Physical Testing.  Purchaser shall, and does
hereby agree to indemnify, defend and hold the Seller, its partners, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to reasonable attorneys’ fees)
(collectively, “Losses”) arising out of Purchaser’s or Purchaser’s agents’
actions taken in, on or about the Properties in the exercise of the inspection
right granted pursuant to Section 5.1 (except to the extent the Losses were
caused by Seller’s negligence, willful misconduct or fraud).  This Section 5.2
shall survive the Closing and/or any termination of this Agreement.

 

5.3                                 Seller Deliveries.  Seller shall use
reasonable efforts to deliver to Purchaser or make available at the Property or
Purchaser=s office, at Seller’s option, all of the items specified on Exhibit F,
attached hereto (“Documents”), within ten (10) days after the Effective Date, to
the extent such items are in Seller’s possession; provided, however, Seller
makes no representations or warranties of any kind regarding the accuracy,
thoroughness or completeness of or conclusions drawn in the information
contained in such documents, if any, relating to the Properties.  Purchaser
hereby waives any and all claims against Seller arising out of the accuracy,
completeness, conclusions or statements expressed in materials so furnished and
any and all claims arising out of any duty of Seller to acquire, seek or obtain
such materials.  Notwithstanding anything contained in the preceding sentence,
Seller shall not deliver or make available to Purchaser Seller’s internal
memoranda, attorney-client privileged materials, internal appraisals and
economic evaluations of the Properties, and reports regarding the Properties
prepared by Seller or its affiliates solely for internal use or for the
information of the investors in Seller.  Purchaser acknowledges that any and all
of the Documents that are not otherwise known by

 

7

--------------------------------------------------------------------------------


 

or available to the public are proprietary and confidential in nature and will
be delivered to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Properties.  Purchaser agrees not to disclose such
non-public Documents, or any of the provisions, terms or conditions thereof, to
any party outside of Purchaser’s organization other than its agents, consultants
and representatives.  Purchaser shall return all of the Documents, on or before
three (3) Business Days after the first to occur of (a) such time as Purchaser
notifies Seller in writing that it shall not acquire the Properties, or (b) such
time as this Agreement is terminated for any reason.  This Section 5.3 shall
survive any termination of this Agreement without limitation.

 

5.4                                 Independent Examination.  Purchaser hereby
acknowledges that it has been, or will have been given, prior to the termination
of the applicable Feasibility Period, a full, complete and adequate opportunity
to make such legal, factual and other determinations, analyses, inquiries and
investigations as Purchaser deems necessary or appropriate in connection with
the acquisition of the Properties.  Purchaser is relying upon its own
independent examination of the Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Seller shall not be deemed to have represented or warranted the completeness or
accuracy of any studies, investigations and reports heretofore or hereafter
furnished to Purchaser other than the Rent Roll attached hereto as
Schedule 7.1.8.  The provisions of this Section 5.4 shall survive Closing and/or
termination of this Agreement.

 

5.5                                 Termination Right.  In the event that
Purchaser is not satisfied with its inspections and tests of the Properties or
its analyses, inquiries or investigations, Purchaser may provide written notice
to Seller before the end of the applicable Feasibility Period, and, subject to
the Surviving Termination Obligations, this Agreement shall terminate, the
Deposit shall be delivered to Purchaser and thereupon, except as otherwise
provided herein, neither party shall have any further rights or obligations to
the other hereunder.  If Purchaser shall fail to timely notify Seller in writing
of its election to terminate this Agreement on or before the expiration of the
applicable Feasibility Period, time being of the essence, the termination right
described in this Section 5.5 shall be immediately null and void and of no
further force or effect.  Purchaser’s failure to provide such notice on or
before the end of the applicable Feasibility Period shall constitute Purchaser’s
waiver of the herein-described termination right.

 

5.6                                 Copies of Reports.  As additional
consideration for the transaction contemplated herein, in the event that the
transaction is terminated with respect to one or more Properties, Purchaser
agrees that it will provide to Seller, within five (5) Business Days following a
written request therefor, copies of any and all third-party prepared final
reports, tests or studies relating to the Properties that Purchaser did not
purchase, including but not limited to those involving environmental matters. 
Notwithstanding any provision of this Agreement, no termination of this
Agreement shall terminate Purchaser’s obligations pursuant to the foregoing
sentence.  The provisions of this Section 5.6 shall survive Closing and/or
termination of this Agreement.

 

ARTICLE VI

Title and Survey Matters

 

6.1                                 Title.  Purchaser hereby acknowledges
receipt of the most recent title insurance commitments and/or policies covering
the Properties in Seller’s possession.  Within three (3) days after the
expiration of the applicable Feasibility Period, Seller will apply for one or
more title insurance commitments (“Commitment”) for an Owner’s Policy of Title
Insurance, issued by Stewart Title Guaranty Company (“Title Company”), covering
the Properties.  Seller shall deliver a copy of the Commitment and all
exceptions noted therein (collectively, the “Title Documents”@) to Purchaser,
promptly upon receipt thereof.  Purchaser shall notify Seller within five (5)
Business Days after the date Purchaser receives the Title Documents and Survey
(as hereinafter defined) for the applicable Property, but in no event later than
August 18, 2004, in writing of any title exceptions identified in a Commitment
or a Survey which Purchaser reasonably disapproves.  Any matter

 

8

--------------------------------------------------------------------------------


 

not disapproved in writing within said time period shall be deemed approved by
Purchaser and shall constitute a “Permitted Exception” hereunder. 
Notwithstanding anything to the contrary contained herein, Purchaser and Seller
hereby agree that (i) all non-delinquent property taxes and assessments, (ii)
the rights of the tenants under the Leases and Approved New Leases (as defined
in Section 9.3 of this Agreement, (iii) all matters created by or on behalf of
Purchaser and (iv) the exceptions to title identified on Exhibit G-1 through
G-23, respectively, attached hereto, shall constitute “Permitted Exceptions”. 
Prior to Closing, Seller shall notify Purchaser in writing of any disapproved
title exceptions or Survey matters which Seller is unable or unwilling to cause
to be removed or insured against prior to or at Closing and, with respect to
such exceptions, Purchaser then shall elect, by giving written notice to Seller
within three (3) Business Days thereafter, (x) to terminate this Agreement, or
(y) to waive its disapproval of such exceptions and Survey matters, in which
case such exceptions and Survey matters shall then be deemed to be Permitted
Exceptions.  Purchaser’s failure to give such notice shall be deemed an election
to waive the disapproval of any such exception.

 

6.2                                 Survey.  Purchaser acknowledges receipt of
the ALTA/ACSM Land Title surveys identified on the attached Schedule 6.2
(“Surveys”) from Seller.  Promptly after the expiration of the applicable
Feasibility Period, Seller shall, at its sole cost and expense, either cause a
new survey to be prepared or cause the existing Surveys to be recertified to
Purchaser and the Title Company as of a current date (“New Survey”). Seller
shall not be obligated to provide New Surveys prior to the applicable Closing if
the Title Company is prepared to issue the title coverage that Seller is
obligated to provide hereunder.  New Surveys shall be provided promptly when
received whether before or after the applicable Closing.  In the event a New
Survey is not provided at the Closing, Seller shall provide Purchaser with a
certification that it has not constructed any additions to any of the buildings
located on the Land then being sold that have not been shown on the Surveys
(“Survey Certification”).  The obligations of Seller under this Section 6.2
shall survive Closing.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1                                 CNT’s Representations.  CNT represents and
warrants that the following matters are true and correct as of the Effective
Date with respect to the Properties owned by CNT:

 

7.1.1                        Authority.  CNT is a real estate investment trust,
duly organized, validly existing and in good standing under the laws of the
State of Maryland.  CNT is duly qualified or licensed to do business as a
foreign real estate investment trust and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing or good standing
necessary.  This Agreement has been duly authorized, executed and delivered by
CNT, is the legal, valid and binding obligation of CNT, and does not violate any
provision of any agreement or judicial order to which CNT is a party or to which
CNT is subject.  All documents to be executed by CNT which are to be delivered
at Closing, will, at the time of Closing, (i) be duly authorized, executed and
delivered by CNT, (ii) be legal, valid and binding obligations of CNT, and (iii)
not violate any provision of any agreement or judicial order to which CNT is a
party or to which CNT is subject.

 

7.1.2                        Bankruptcy or Debt of CNT.  CNT has not made a
general assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, admitted in writing its inability to pay its debts as they come due
or made an offer of settlement, extension or composition to its creditors
generally.  CNT has received no written notice of (a) the filing of an
involuntary petition by CNT’s creditors, (b) the appointment of a receiver to
take possession of all, or substantially all, of CNT’s assets, or (c) the
attachment or other judicial seizure of all, or substantially all, of CNT’s
assets.

 

9

--------------------------------------------------------------------------------


 

7.1.3                        Foreign Person.  CNT is not a foreign person within
the meaning of Section 1445(f) of the Internal Revenue Code, and CNT agrees to
execute any and all documents necessary or required by the Internal Revenue
Service or Purchaser in connection with such declaration(s).

 

7.1.4                        No Violation of Laws.  CNT has not received any
currently effective written notice from a governmental authority that the
Properties violate any applicable ordinance of the city or village in which the
Properties are located.  To CNT’s knowledge, CNT has not violated or failed to
comply with any law or license and permit applicable to the Properties and to
CNT’s knowledge, all such licenses and permits that are required in order for
Seller and its occupants to operate the Properties as they are presently
operated are in full force and effect in all material respects.

 

7.1.5                        Eminent Domain.  CNT has not received any currently
effective written notice of an eminent domain or condemnation of the Land or
Improvements and, to CNT’s knowledge, there are no eminent domain or
condemnation actions threatened with respect to any of the Properties.

 

7.1.6                        Hazardous Materials.  CNT, to its knowledge, has
made available to Purchaser copies of all environmental studies, investigations,
reports, audits, assessments, licenses and permits and agreements relating to
any of the Properties’ compliance with environmental laws within the possession
of CNT or Carlson Environmental Consultants (“Carlson”), and all environmental
studies, investigations and reports within CNT’s possession and made available
to Purchaser are listed on Schedule 7.1.6 attached hereto and made a part
hereof.  Except as set forth in any environmental report provided by CNT to
Purchaser, CNT has not received any currently effective written notice from the
United States Environmental Protection Agency or the Illinois Environmental
Protection Agency alleging that the Properties are in violation of any
applicable Environmental Laws or contains any Hazardous Materials.  “Hazardous
Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, PCB-laden oil, hazardous waste, pollutants, contaminates,
toxic substances, pollution or related materials specified as such in, or
regulated under any federal, state or local laws, ordinances, rules, regulations
or policies governing use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of such materials (collectively,
“Environmental Laws”).

 

7.1.7                        Litigation.  CNT has not received any currently
effective written notice of any pending litigation affecting the Properties and
to CNT’s knowledge, there is no litigation threatened against or affecting the
Properties (including, but not limited to, personal injury litigation arising
from the ordinary course of operations of the Properties even if covered by
insurance but excluding workers compensation claims).

 

7.1.8                        Leases.  The rent roll attached hereto as
Schedule 7.1.8 (the “Rent Roll”), lists each Lease in effect as of the dates of
this Agreement.  The Rent Roll is true, correct and complete as of the date
hereof in all material respects.  Except as set forth on Schedule 7.1.8, no
Leases shall exist on the applicable Closing Date other than the Leases listed
on the Rent Roll.  CNT has provided to Purchaser true, correct and complete
copies of all Leases, including all amendments, modifications, supplements,
renewals, extensions and guarantees and supplements, and other occupancy
agreements with respect to the Leases.  Schedule 7.1.8. discloses all security
and other deposits made by each of the tenants under the Leases which have not
been applied as of the date of the Rent Roll. CNT has not received any advance
payment of rent (other than for the current month) on account of any of the
Leases except as shown on Schedule 7.1.8.  All of the Leases are assignable by
CNT as contemplated by this Agreement without the consent of any other party. 
To CNT’s knowledge, except as set forth in Schedule 7.1.8.,no breach or default
exists under (and to the knowledge of CNT, there does not exist any condition
which upon the passage of time or the giving of notice or both would cause a
violation

 

10

--------------------------------------------------------------------------------


 

or default of any term under) any Lease, which breach or default remains
uncured, and CNT has not received written notice that it is in breach or default
under any Lease to which it is a party, which breach or default remains
uncured.  Except as set forth on Schedule 7.1.8, there are no commissions
payable to any person with regard to the current term of the Leases).

 

7.1.9. Contracts.  CNT has made available to Purchaser for Purchaser’s review a
correct and complete copy of each Contract.  CNT has not received any written
notice that it is in violation of or in default under any of the Contracts and
to CNT’s knowledge, CNT is not in violation of or in default under any of the
Contracts. To CNT’s knowledge, each Contract is in full force and effect.

 

7.2                                 Venture Representations.  Venture represents
and warrants that the following matters are true and correct as of the Effective
Date with respect to Venture’s interest in the Properties:

 

7.2.1                        Authority.  Venture is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Illinois.  Venture is duly qualified or licensed to do business as a
foreign real estate investment trust and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing or good standing
necessary.  This Agreement has been duly authorized, executed and delivered by
Venture, is the legal, valid and binding obligation of Venture, and does not
violate any provision of any agreement or judicial order to which Venture is a
party or to which Venture is subject.  All documents to be executed by Venture
which are to be delivered at Closing, will, at the time of Closing, (i) be duly
authorized, executed and delivered by Venture, (ii) be legal, valid and binding
obligations of Venture, and (iii) not violate any provision of any agreement or
judicial order to which Venture is a party or to which Venture is subject.

 

7.2.2                        Bankruptcy or Debt of Seller.  Venture has not made
a general assignment for the benefit of creditors, filed any voluntary petition
in bankruptcy, admitted in writing its inability to pay its debts as they come
due or made an offer of settlement, extension or composition to its creditors
generally.  Venture has received no written notice of (a) the filing of an
involuntary petition by Venture’s creditors, (b) the appointment of a receiver
to take possession of all, or substantially all, of Venture’s assets, or (c) the
attachment or other judicial seizure of all, or substantially all, of Venture’s
assets.

 

7.2.3                        Foreign Person.  Venture is not a foreign person
within the meaning of Section 1445(f) of the Internal Revenue Code, and Venture
agrees to execute any and all documents necessary or required by the Internal
Revenue Service or Purchaser in connection with such declaration(s).

 

7.2.4                        No Violation of Laws.  Venture has not received any
currently effective written notice from a governmental authority that the
Properties violate any applicable ordinance of the city or village in which the
Properties are located.  To Venture’s knowledge, Venture has not violated or
failed to comply with any law or license and permit applicable to the Properties
and to Venture’s knowledge, all such licenses and permits that are required in
order for Seller and its occupants to operate the Properties as they are
presently operated are in full force and effect in all material respects.

 

7.2.5                        Eminent Domain.  Venture has not received any
currently effective written notice of an eminent domain or condemnation of the
Land or Improvements and, to Venture’s knowledge, there are no eminent domain or
condemnation actions threatened with respect to any of the Properties.

 

7.2.6                        Hazardous Materials.  Venture, to its knowledge,
has made available to Purchaser copies of all environmental studies,
investigations, reports, audits, assessments, licenses and permits

 

11

--------------------------------------------------------------------------------


 

and agreements relating to any of the Properties’ compliance with environmental
laws within the possession of Venture or Carlson, and all environmental studies,
investigations and reports within Venture’s possession and made available to
Purchaser are listed on Schedule 7.1.6 attached hereto and made a part hereof. 
Except as set forth in any environmental report provided by Venture to
Purchaser, Venture has not received any currently effective written notice from
the United States Environmental Protection Agency or the Illinois Environmental
Protection Agency alleging that the Properties are in violation of any
applicable Environmental Laws or contains any Hazardous Materials.

 

7.2.7                        Litigation.  Venture has not received any currently
effective written notice of any pending litigation affecting the Properties and,
to Venture’s knowledge, there is no litigation threatened against or affecting
the Properties (including, but not limited to, personal injury litigation
arising from the ordinary course of operations of the Properties even if covered
by insurance but excluding workers compensation claims).

 

7.2.8                        Leases.  The Rent Roll attached hereto as
Schedule 7.2.8, lists each Lease in effect as of the dates of this Agreement. 
The Rent Roll is true, correct and complete as of the date hereof in all
material respects.  Except as set forth on Schedule 7.2.8, no Leases shall exist
on the applicable Closing Date other than the Leases listed on the Rent Roll. 
Venture has provided to Purchaser true, correct and complete copies of all
Leases, including all amendments, modifications, supplements, renewals,
extensions and guarantees and supplements, and other occupancy agreements with
respect to the Leases.  Schedule 7.2.8. discloses all security and other
deposits made by each of the tenants under the Leases which have not been
applied as of the date of the Rent Roll. Venture has not received any advance
payment of rent (other than for the current month) on account of any of the
Leases except as shown on Schedule 7.2.8.  All of the Leases are assignable by
Venture as contemplated by this Agreement without the consent of any other
party.  To Venture’s knowledge, except as set forth in Schedule 7.2.8., no
breach or default exists under (and to the knowledge of Venture, there does not
exist any condition which upon the passage of time or the giving of notice or
both would cause a violation or default of any term under) any Lease, which
breach or default remains uncured, and Venture has not received written notice
that it is in breach or default under any Lease to which it is a party, which
breach or default remains uncured.  Except as set forth on Schedule 7.2.8, there
are no commissions or other fees payable to any person with regard to the
current term of the Leases).

 

7.2.9. Contracts.  Venture has made available to Purchaser for Purchaser’s
review a correct and complete copy of each Contract.  Venture has not received
any written notice that it is in violation of or in default under any of the
Contracts and to Venture’s knowledge, Venture is not in violation of or in
default under any of the Contracts. To Venture’s knowledge, each Contract is in
full force and effect.

 

7.3                                 Seller’s Knowledge.  For purposes of this
Agreement and any document delivered at Closing, whenever the phrases “to the
actual knowledge of CNT” or Ato the knowledge” of CNT or words of similar import
are used, they shall be deemed to refer to the current, actual knowledge only,
and not any implied, imputed or constructive knowledge, without any independent
investigation having been made or any implied duty to investigate of the
employees of CNT or Venture, as the case may be.

 

7.4                                 Change in Representation/Waiver. 
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that Purchaser shall not be entitled to rely on any representation
made by Seller in this Article VII to the extent, prior to or at Closing,
Purchaser shall have or obtain actual knowledge of any information that was
contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) terminate

 

12

--------------------------------------------------------------------------------


 

this Agreement or (ii) waive such breach and/or conditions and proceed to
Closing with no adjustment in the Purchase Price and Seller shall have no
further liability as to such matter thereafter.  In the event Purchaser
terminates this Agreement for the reasons set forth above, the Deposit shall be
immediately refunded to Purchaser and neither Purchaser nor Seller shall
thereafter have any other rights or remedies hereunder other than under
Section 22.12 hereof.  In furtherance thereof, Seller shall have no liability
with respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.2.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Properties, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

Purchaser will not have any right to bring any action against Seller as a result
of any untruth or inaccuracy of representations and warranties with respect to
any individual property, unless and until the aggregate amount of all liability
and losses arising out of any such untruth or inaccuracy, or any such breach,
exceeds $100,000.00 and in addition, in no event will Seller=s liability for all
such breaches exceed, in the aggregate, the Purchase Price allocated to the
Property in question

 

7.5                                 Survival.  The express representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of such
representations and warranties shall be commenced, if at all, on or before the
date which is one (1) year after the date of the Closing and, if not commenced
on or before such date, thereafter such representations and warranties shall be
void and of no force or effect.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1                                 Purchaser represents and warrants to Seller
that the following matters are true and correct as of the Effective Date.

 

8.1.1                        Authority.  Purchaser is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
New York.  This Agreement has been duly authorized, executed and delivered by
Purchaser, is the legal, valid and binding obligation of Purchaser, and does not
violate any provision of any agreement or judicial order to which Purchaser is a
party or to which Purchaser is subject.  All documents to be executed by
Purchaser which are to be delivered at Closing, will, at the time of Closing,
(i) be duly authorized, executed and delivered by Purchaser, (ii) be legal,
valid and binding obligations of Purchaser, and (iii) not violate any provision
of any agreement or judicial order to which Purchaser is a party or to which
Purchaser is subject.

 

8.1.2                        Bankruptcy or Debt of Purchaser. Purchaser has not
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Purchaser has received no written notice of (a) the filing
of an involuntary petition by Purchaser’s creditors, (b) the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
or (c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

13

--------------------------------------------------------------------------------


 

8.1.3                        No Financing Contingency.  It is expressly
acknowledged by Purchaser that this transaction is not subject to any financing
contingency, and no financing for this transaction shall be provided by Seller.

 

8.2                                 Purchaser’s Acknowledgment.  Purchaser
acknowledges and agrees that, except as expressly provided in this Agreement,
Seller has not made, does not make and specifically disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, including, but not limited to those representations,
warranties, promises, covenants, agreement and guaranties of, as to, concerning
or with respect to (a) the nature, quality or condition of the Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Properties, (c) the suitability of the Properties for any and
all activities and uses which Purchaser may conduct thereon, (d) the compliance
of or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular purpose of the Properties, or (f)
any other matter with respect to the Properties, and specifically that Seller
has not made, does not make and specifically disclaims any representations
regarding solid waste, as defined by the U.S. Environmental Protection Agency
regulations at 40 C.F.R., Part 261, or the disposal or existence, in or on the
Properties, of any hazardous substance, as defined by the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, and
applicable state laws, and regulations promulgated thereunder.  Purchaser
further acknowledges and agrees that, except as expressly provided in this
Agreement, having been given the opportunity to inspect the Properties,
Purchaser is relying solely on its own investigation of the Properties and not
on any information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that any information provided or to be provided with
respect to the Properties was obtained from a variety of sources and that Seller
has not made any independent investigation or verification of such information. 
Purchaser further acknowledges and agrees that, as a material inducement to the
execution and delivery of this Agreement by Seller, the sale of the Properties
as provided for herein is made on an “AS IS, WHERE IS” CONDITION AND BASIS “WITH
ALL FAULTS.”  Purchaser acknowledges, represents and warrants that Purchaser is
not in a significantly disparate bargaining position with respect to Seller in
connection with the transaction contemplated by this Agreement; that Purchaser
freely and fairly agreed to this acknowledgment as part of the negotiations for
the transaction contemplated by this Agreement; that Purchaser is represented by
legal counsel in connection with this transaction.

 

8.3                                 Survival.  The express representations and
warranties made in this Agreement by Purchaser shall not merge into any
instrument of conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all such representations and warranties shall be commenced, if at all, on or
before the date which is one (1) year after the date of the Closing and, if not
commenced on or before such date, thereafter shall be void and of no force or
effect.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1                                 Operations.  Seller agrees to continue to
operate, manage and maintain the Improvements through the applicable Closing
Date in the ordinary course of Seller’s business and substantially in accordance
with Seller’s present practice, subject to ordinary wear and tear and further
subject to Article XII of this Agreement.

 

9.2                                 No Sales.  Except for the execution of
tenant Leases pursuant to Section 9.3, Seller agrees that it shall not convey
any interest in the Properties to any third party.

 

14

--------------------------------------------------------------------------------


 

9.3                                 Tenant Leases/Contracts.  Seller shall not,
from and after the expiration of the applicable Feasibility Period, (i) grant
any consent or waive any rights under the Leases or Contracts, (ii) terminate
any Lease or Contract, or (iii) enter into a new lease or contract, modify an
existing Lease or contract or renew, extend or expand an existing Lease in any
material respect without the prior written approval of Purchaser (an “Approved
New Lease”), which in each case shall not be unreasonably withheld, conditioned
or delayed, and which shall be deemed granted if Purchaser fails to respond to a
request for approval within five (5) Business Days after receipt of the request
therefor together with a summary of lease terms and credit information of the
proposed tenant.  In the event that Seller shall enter into, modify, renew,
grant concessions or terminate a Lease prior to the expiration of the applicable
Feasibility Period, it shall promptly notify Purchaser in writing thereof. 
Notwithstanding the foregoing, Seller may enter into Contracts that will not
survive Closing.

 

9.4                                 Subsequent Matters. Seller agrees that it
shall promptly notify Purchaser of any casualty, condemnation or other material
adverse event in connection with the Properties, and promptly notify Purchaser
upon Seller’s receipt of any written notice of breach or default under any of
the Leases or Contracts, any violation of applicable law in connection with the
Properties and/or any Tenant vacating its leased premises within a Property.

 

ARTICLE X

Closing Conditions

 

10.1                           Conditions to Obligations of Purchaser.  The
obligations of Purchaser under this Agreement to purchase the applicable
Properties and consummate the other transactions contemplated hereby shall be
subject to the satisfaction of the following conditions on or before the
applicable Closing Date, except to the extent that any of such conditions may be
waived by Purchaser in writing at Closing.

 

10.1.1                  Tenant Estoppels.  Purchaser shall have received tenant
estoppel certificates (i) substantially in the form attached hereto as Exhibit
H, or the form required by the applicable Leases, (ii) from tenants (other than
Potlatch Corporation (“Potlatch”))occupying not less than one hundred percent
(100%) in the aggregate of the net rentable space in the Properties then
closing; provided, however, if Purchaser has not notified Seller in writing of
the failure of the condition set forth in this Section 10.1.1 prior to 5:00 p.m.
Central time prior to Closing, this condition shall be deemed satisfied. 
Notwithstanding the foregoing, at Seller’s sole option, Seller may (i) extend
the applicable Closing Date for up to an additional thirty (30) days (but, in no
event, later than November 5, 2004) in order to satisfy the foregoing
requirement, in which event Seller shall deliver notice of such extension to
Purchaser prior to the applicable Closing Date, and/or (ii) provide its own
estoppel (“Seller’s Estoppel”) in the form attached as Exhibit I to Purchaser in
satisfaction of any or all of the foregoing requirements.  In the event that,
after the applicable Closing, Seller delivers to Purchaser a tenant estoppel
certificate from a tenant for whom Seller executed a Seller’s Estoppel at the
applicable Closing and such tenant estoppel certificate contains no information
which is contradictory to or inconsistent with the information contained in the
Seller’s Estoppel, then Seller thereafter shall be released from all liability
relating to Seller’s Estoppel with respect to such tenant’s Lease.  In no event
shall Seller be obligated to deliver updates to the tenant estoppel certificate
or Seller’s Estoppel.

 

10.1.2                  Title Policy.  Upon recordation of the Deeds and payment
of the title insurance premiums, the Title Company shall be prepared to issue to
Purchaser an Owner=s Policy or Policies of Title Insurance with respect to the
Properties then closing.

 

10.1.3                  Possession of the Property.  Delivery by Seller of
possession of the applicable Properties, subject to the Permitted Exceptions and
the rights of tenants under the Leases and Approved New Leases.

 

15

--------------------------------------------------------------------------------


 

10.1.4                  Performance of Covenants of Seller.  Seller shall have
performed in all material respects all covenants required to be performed by it
under this Agreement at or prior to the applicable Closing Date.  Seller shall
have executed and delivered all documents and instruments required to be
executed and delivered by it under this Agreement at the applicable Closing, and
Seller shall not have breached in any material respect any covenant that
prevents Purchaser from fulfilling its obligations under this Agreement.

 

10.1.5                  Closing Deliveries of Seller.  Purchaser will have
received from Seller the documents identified in Section 11.2 hereof.

 

10.1.6.               Environmental Reports.  Purchaser shall have received a
reliance letter in favor of Purchaser from Carlson with respect to all
Environmental Reports prepared by Carlson as set forth on Schedule 7.1.6.

 

10.1.7.               JRS Lease Extension.  Seller shall deliver to Purchaser
the written agreement (“JRS Extension”) signed by JRS, a Tenant at 1333
Grandview Parkway, Sturtevant, Wisconsin, extending the terms of its Lease from
September 1, 2004 through and including August 30, 2007.  The base rent under
the JRS Extension shall be $3.85 per foot for the first year of the extension
term, $3.95 per foot for the second year of the extension term and $4.05 per
square foot for the 3rd year of the extension term.

 

ARTICLE XI

Closing

 

11.1                           Purchaser’s Closing Obligations.  At each
Closing, Purchaser, at its sole cost and expense, shall deliver or cause to be
delivered to Seller the following with respect to the applicable Properties:

 

11.1.1                  The Purchase Price, after all adjustments are made at
the Closing as herein provided, by wire transfer or other immediately available
federal funds, which amount shall be received in escrow by the Title Company at
or before 11:00 a.m. Central time.

 

11.1.2                  An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit J (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the Personal
Property, the Leases, the Contracts, the records and plans, and the Intangible
Property.

 

11.1.3                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement.

 

11.2                           Seller’s Closing Obligations.  At each Closing,
Seller, at its sole cost and expense, shall deliver or cause to be delivered to
Purchaser the following with respect to the applicable Properties:

 

11.2.1                  Special warranty deeds (collectively, the “Deed”) in
recordable form properly executed by Seller conveying to Purchaser the Land and
Improvements in fee simple, subject only to the Permitted Exceptions,
substantially in the form attached hereto as Exhibit K.  Separate Deeds will be
issued for the conveyance of the Land and the Improvements for each of the
Properties.

 

11.2.2                  The General Assignment, duly executed by Seller,
conveying and assigning to Purchaser the Personal Property, the Leases, the
Contracts and the Intangible Property.

 

16

--------------------------------------------------------------------------------


 

11.2.3                  Written notice to the tenant(s) (i) acknowledging the
sale of the Properties to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for any security deposits identified in the Rent
Roll, and (iii) indicating that rent should thereafter be paid to Purchaser,
substantially in the form attached hereto as Exhibit L.

 

11.2.4                  A certificate substantially in the form attached hereto
as Exhibit M (“Non-foreign Entity Certification”) certifying that Seller is not
a “foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended.

 

11.2.5                  An updated Rent Roll current as of the date of Closing
together with a certificate, in a form reasonably acceptable to Purchaser and
Seller, certifying as to the accuracy of the updated Rent Roll (as of the
applicable Closing Date), duly executed by Seller;

 

11.2.6                  An assignment, if necessary, in form and substance
reasonably satisfactory to Purchaser of all rights to condemnation awards or
insurance proceeds, if any, in accordance with Article XII;

 

11.2.7                  Any required title affidavits and the Survey
Certifications;

 

11.2.8                  Any transferable bonds, warranties or guaranties which
are in any way applicable to the Properties, and are in Seller’s possession or
control, together with an assignment thereof duly executed by Seller in form and
substance reasonably acceptable to Purchaser;

 

11.2.9                  Any certificates or similar documents, if any, required
by any governmental entity in connection with the sale of the Properties;

 

11.2.10            An updated list of Contracts as of a date no more than three
(3) Business Days before the applicable Closing Date;

 

11.2.11            All original (or certified copies of) Leases, ground leases,
and subleases (and all files, memoranda and correspondence associated with each
Lease, ground lease and sublease), Contracts, licenses and permits, records and
plans in Seller’s possession.

 

11.2.12            All other documents reasonably required by Purchaser in order
to perfect the conveyance, transfer and assignment of the Properties, including
without limitation, any assignments of real estate tax claims that are required
pursuant to this Agreement and any notices to third parties under REAs and
Contracts.

 

11.2.13            Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement.

 

11.2.14            Within five (5) days after Closing, Seller will deliver, or
will cause to be delivered, to Purchaser (at such location(s) that Purchaser
will designate at or prior to Closing), to the extent the same are in Seller’s
possession and have not been already delivered to Purchaser,  (i) all original
Leases, (and all files, memoranda and correspondence associated with each
Lease),  Contracts, licenses and permits, (ii) property operating statements,
specifically relating to the Properties; (iii) all structural reviews,
architectural drawings and environmental, engineering, soils, seismic, geologic
and architectural reports, studies and certificates pertaining to the Real
Property or the Improvements; (v) all preliminary, final and proposed plans,
specifications and drawings of the Improvements or the Real

 

17

--------------------------------------------------------------------------------


 

Property or the Properties or any portion thereof; and (v) with respect to the
Properties, the accounting, billing and financial records, blueprints,
specifications, warranties, plats, maps, surveys, building and machinery
diagrams, maintenance and production records, environmental records and reports,
sales and property Tax records and sales records.  The terms “Records and Plans”
shall not include (v) any document or correspondence which would be subject to
the attorney-client privilege or which represent Seller’s assessment or summary
of the Properties including, without limitation, any reports prepared for credit
or other approvals; (w) any document or item which Seller is contractually or
otherwise bound to keep confidential; (x) any documents pertaining to the
marketing of the Property for sale to prospective purchasers; and (y) any
internal memoranda, reports or assessments of Seller relating to the valuation
of the Properties.

 

11.3                           Joint Closing Obligations.  Purchaser and Seller
shall execute and deliver a closing statement for each of the Properties setting
forth the Purchase Price, as allocated in Section 2.2 hereof, and any and all
prorations and credits between the parties, as determined pursuant to this
Agreement.

 

ARTICLE XII

Risk of Loss

 

12.1                           Condemnation and Casualty.  If, prior to the
applicable Closing Date, all or any portion of the Properties are taken by
condemnation or eminent domain, or are the subject of a pending taking which has
not been consummated, or is destroyed or damaged by fire or other casualty,
Seller shall notify Purchaser of such fact promptly after Seller obtains
knowledge thereof.  If such condemnation or casualty is “Material” (as
hereinafter defined), Purchaser shall have the option to terminate this
Agreement upon notice to Seller given not later than fifteen (15) days after
receipt of Seller’s notice, or the applicable Closing Date, whichever is
earlier.  If this Agreement is terminated, the Deposit shall be returned to
Purchaser and thereafter neither Seller nor Purchaser shall have any further
rights or obligations to the other hereunder except with respect to the
Surviving Termination Obligations.  If this Agreement is not terminated, Seller
shall not be obligated to repair any damage or destruction but (x) Seller shall
assign, without recourse, and turn over to Purchaser all of the insurance
proceeds or condemnation proceeds, as applicable, net of any costs of repairs
and net of reasonable collection costs (or, if such have not been awarded, all
of its right, title and interest therein) payable with respect to such fire or
other casualty or condemnation including any rent abatement insurance for such
casualty or condemnation and (y) the parties shall proceed to Closing pursuant
to the terms hereof without abatement of the Purchase Price except for a credit
in the amount of the applicable insurance deductible.

 

12.2                           Condemnation Not Material.  If the condemnation
is not Material, then the Closing shall occur without abatement of the Purchase
Price and, after deducting Seller’s reasonable costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all remaining
awards or any rights to collect awards to Purchaser on the applicable Closing
Date.

 

12.3                           Casualty Not Material.  If the Casualty is not
Material, then the Closing shall occur without abatement of the Purchase Price
except for a credit in the amount of the applicable deductible and Seller shall
not be obligated to repair such damage or destruction and Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds net
of any costs of repairs and net of reasonable collection costs (or, if such have
not been awarded, all of its right, title and interest therein) payable with
respect to such fire or such casualty including any rent abatement insurance for
such casualty.

 

12.4                           Materiality.  For purposes of this Article XII,
(i) with respect to a taking by condemnation or eminent domain, the term
“Material” is a taking which adversely affects access, parking or utility
service to any Property or adversely affects the use of any improvements located
at the Property or gives rise to any Tenant having the right to terminate its
Lease.; and (ii) with respect to a casualty, the term “Material” shall mean any

 

18

--------------------------------------------------------------------------------


 

casualty such that (a) the cost of repair, replacement, or restoration of the
Property as reasonably estimated by an engineer designated by Seller and
Purchaser, ) exceeds twenty-five percent (25%) of the value of such Property, or
(b) with respect to any Property, a Tenant occupying 10,000 sq. ft. or more has
the right to terminate its Lease as a result of a casualty.

 

ARTICLE XIII

Default

 

13.1                           Default by Seller.  In the event the Closing and
the transactions contemplated hereby do not occur as provided herein by reason
of the default of Seller, Purchaser may elect, as the sole and exclusive remedy
of Purchaser, to (i) terminate this Agreement and receive the Deposit from the
Escrow Agent, and in such event Seller shall not have any liability whatsoever
to Purchaser hereunder other than with respect to the Surviving Termination
Obligations or (ii) enforce specific performance of this Agreement of the
obligations of Seller hereunder.  Purchaser shall be deemed to have elected to
terminate this Agreement (as provided in subsection (i) above) if Purchaser
fails to deliver to Seller written notice of its intent to file a cause of
action for specific performance against Seller on or before sixty (60) days
after written notice of termination from Seller or sixty (60) days after the
originally scheduled applicable Closing Date, whichever shall occur first, or
having given Seller notice, fails to file a lawsuit asserting such cause of
action within ninety (90) days after the originally scheduled applicable Closing
Date.  Notwithstanding the foregoing, nothing contained herein shall limit
Purchaser’s remedies at law or in equity, as to the Surviving Termination
Obligations.

 

13.2                           Default by Purchaser; Liquidated Damages.  IN THE
EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS
PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, IT WOULD BE IMPRACTICAL
AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. 
THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO
RETAIN THE DEPOSIT, AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY
UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE
OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS.  Notwithstanding the
foregoing, nothing contained herein shall limit seller’s remedies at law or in
equity, as to the surviving termination obligations.

 

ARTICLE XIV

Brokers

 

14.1                           Brokers.  Purchaser and Seller each represents
and warrants to the other that it has not dealt with any person or entity
entitled to a brokerage commission, finder’s fee or other compensation with
respect to the transaction contemplated hereby other than Cushman and Wakefield
and Legg Mason Walker, Inc.  Purchaser hereby agrees to indemnify, defend, and
hold Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, attorneys’ fees and costs) incurred by Seller by
reason of any breach or inaccuracy of the Purchaser’s ( or its nominee’s)
representations and warranties contained in this Article XIV.  Seller hereby
agrees to indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, attorneys’
fees and costs) incurred by Purchaser by reason of any breach or inaccuracy of
Seller’s representations and warranties contained in this Article XIV. 
Purchaser shall pay all amounts due Cushman and Wakefield relative to the
transaction contemplated by this Agreement at the Closing.  Purchaser and Seller
shall each pay one-half of one percent (1/2%) of the Purchase Price to Legg
Mason Walker, Inc. at the Closing.  The provisions of this Article XIV shall
survive the Closing and/or termination of this Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XV

Confidentiality

 

15.1                           Confidentiality.  Purchaser expressly
acknowledges and agrees that the transactions contemplated by this Agreement,
the Documents that are not otherwise known by or readily available to the public
and the terms, conditions and negotiations concerning the same shall be held in
the strictest confidence by Purchaser and shall not be disclosed by Purchaser
except to its legal counsel, surveyor, title company, broker, accountants,
consultants, officers, partners, directors and shareholders (“Authorized
Representatives”), and except and only to the extent that such disclosure may be
necessary for its performance hereunder.  Purchaser agrees that it shall
instruct each of its Authorized Representatives to maintain the confidentiality
of such information and at the request of Seller, to promptly inform Seller of
the identity of each such Authorized Representative.  Purchaser further
acknowledges and agrees that, unless and until the Closing occurs, all
information and materials obtained by Purchaser in connection with the
Properties that are not otherwise known by or readily available to the public
will not be disclosed by Purchaser to any third persons (other than to its
Authorized Representatives) without the prior written consent of Seller.  If the
transaction contemplated by this Agreement does not occur for any reason
whatsoever, Purchaser shall promptly return to Seller, and shall instruct its
Authorized Representatives to return to Seller, all copies and originals of all
documents and information provided to Purchaser.  Nothing contained in this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under this Section 15.1 in
connection with the party’s enforcement of its rights following a disagreement
hereunder or in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
Authorities required by reason of the transactions provided for herein.  The
provisions of this Section 15.1 shall survive any termination of this Agreement
for a period of six (6) months.

 

15.2                           Post Closing Publication.  Notwithstanding the
foregoing, following Closing, Purchaser and Seller shall have the right to
announce the acquisition of the Properties in newspapers and real estate trade
publications (including “tombstones”) publicizing the purchase provided that
Purchaser and Seller shall consult with the other with respect to any such
notice or publication, and shall implement any reasonable comments or objections
of the other.  The provisions of this Section 15.2 shall survive Closing and/or
any termination of this Agreement.

 

ARTICLE XVI

1031 Exchange

 

16.1                           1031 Exchange.  Purchaser and Seller agree to
cooperate with the other for purposes of effecting and structuring, in
conjunction with the sale/purchase of the Properties, for the benefit of Seller
and Purchaser a like-kind exchange of real property, whether simultaneous or a
deferred exchange, pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.  Purchaser
specifically agrees to execute such documents and instruments as are reasonably
necessary to implement such an exchange.  Seller and Purchaser shall be solely
responsible for assuring that the structure of their respective  proposed
exchange is effective for Seller’s and Purchaser’s tax purposes.  Furthermore,
Purchaser and Seller specifically agree that the other may assign this Agreement
and any of its rights or obligations hereunder, in whole or in part, as
necessary or appropriate in furtherance of effectuating a Section 1031 like-kind
exchange for the Properties, provided that such assignment shall not serve to
relieve Seller or Purchaser of any liability for Seller’s and Purchaser’s
obligations hereunder.  Purchaser and Seller shall have no obligation to pay
costs or expenses of effectuating such exchange, no such exchange shall alter
the time for performance set forth herein, and Purchaser and Seller shall not be
required to take title to any exchange property of (except for customary consent
to assignment of this Agreement to an exchange intermediary) to incur
obligations to third parties.  The parties intend the sale of the Properties in
two phases to be two separate sales for federal income tax purposes and that the
use of a single Purchase and Sale Agreement was done for convenience purposes
only.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XVII

Tenant Right of First Refusal

 

17.1                           Tenant’s Exercise of Right of First Refusal. 
Purchaser acknowledges that the tenants described on Exhibit N attached hereto
have certain rights under their respective Leases to purchase the property
(“ROFR Property”) in which their premises is located (each of such Leases is
hereinafter referred to as a “Right of First Refusal Lease”).  The parties
hereto agree that the purchase price for a ROFR Property shall be based on the
allocation pursuant to Section 2.2.  In the event that any such tenant exercises
its right to purchase a ROFR Property pursuant to the terms of a Right of First
Refusal Lease, the ROFR Property shall be deleted as a Property and shall not be
subject to the terms of this Agreement and the Purchase Price shall be reduced
accordingly.

 

ARTICLE XVIII

CAT Property

 

18.1                           NFR Letter. CNT agrees to use reasonable efforts
to provide Purchaser with a No Further Remediation Letter(s) (“NFR Letter(s)”)
issued to CNT by the Illinois Environmental Protection Agency (“IEPA”) with
respect to the Property located at 2200 Channahon Road (“CAT Property”).  CNT
shall diligently attempt to provide an NFR Letter(s) for the CAT Property after
the Closing.  CNT has entered the CAT Property in the Site Remediation Program,
codified at Title XVII of the Illinois Environmental Protection Act, 415 ILCS
5/1 et seq., and regulations promulgated thereunder (“SRP”), and administered by
the Illinois Environmental Protection Agency (“IEPA”).  CNT will make reasonable
efforts to obtain an NFR Letter(s) utilizing the Tiered Approach to Corrective
Action Objectives (“TACO”) industrial/commercial remediation or construction
worker objectives under TACO standards for soil and/or groundwater, as set forth
at 35 Ill. Admin. Code Part 742.  After receipt of the final NFR Letter(s) from
the IEPA, CNT will provide Purchaser with a copy of the NFR Letter(s) as soon as
practicable.

 

18.2                           Other Rights and Obligations for NFR. 
Notwithstanding any other provision contained in this Agreement or any document
delivered by CNT to Purchaser at or before Closing, CNT retains all other
rights, including those rights discussed in the Purchase and Sale Agreement,
dated September 9, 2003, by and between CenterPoint Properties Trust and
Caterpillar Inc., as amended, and the Environmental Remediation Agreement dated
December 15, 2003, by and between Caterpillar Inc. and CenterPoint Joliet LLC.

 

18.3                           Purchaser’s Obligations Regarding NFR.  CNT’s
obligation to provide Purchaser with a(n) NFR Letter(s) for the CAT Property
shall be conditioned on Purchaser’s good faith cooperation with CNT, including
providing access to the CAT Property to CNT and sharing all environmental
information with CNT.  Furthermore, Purchaser acknowledges and hereto agrees
that it will consent to the establishment of institutional controls (e.g., deed
restrictions) upon the CAT Property to the extent the same are necessary to
obtain the NFR Letter(s).  Purchaser’s consent shall not be unreasonably
withheld and Purchaser shall execute all documents reasonably requested by CNT
with respect thereto.

 

18.4                           Utilities.  The General Assignment shall contain
a reservation by Assignor of the following rights under that certain Lease dated
December 15, 2003, by and between Assignor, as lessor, and Caterpillar Inc., a
Delaware corporation, as lessee (“CAT”), with respect to the CAT Property (“CAT
Lease”):  (i) the right to enforce the obligations of CAT to take all actions
set forth on Exhibit C attached to the CAT Lease; and (ii) the right to require
CAT to continue to provide electric service, emergency power, steam heat,
natural gas, potable water and/or fire protection/fire suppression/fire alarm
services on an interim basis, to those buildings referred to as Building C, D
and E in the CAT Lease, in accordance with the provisions set forth on Exhibit C
attached to the CAT Lease.

 

21

--------------------------------------------------------------------------------


 

18.5                           CAT Lease Assignee.  The General Assignment with
respect to the CAT Lease shall be executed on behalf of Purchaser by an entity
with a net worth of $50,000,000.00 or more.  Purchaser shall provide evidence
reasonably acceptable to CNT that such party satisfies the net worth requirement
set forth above.  CNT may provide evidence of the net worth of such entity to
CAT.

 

ARTICLE XIX

Options to Purchase

 

19.1                           Sanyo Expansion.  Pursuant to that certain
Industrial Lease dated March 17, 2004 by and between Sanyo Logistics
Corporation, as tenant (“Sanyo”), and CenterPoint Intermodal LLC, as landlord
(“Sanyo Lease”), Sanyo leased certain property in the building commonly known as
26634 CenterPoint Drive, Elwood, Illinois (“Building 4”).  Pursuant to the Sanyo
Lease, Sanyo has the option (“Sanyo Expansion Option”) to request that the
landlord under the Sanyo Lease construct, at the landlord’s cost and expense, an
addition to Building 4 on a portion of the land depicted on Schedule 19.1,
attached hereto (“Sanyo Adjacent Land”).  In the event that Sanyo properly
exercises the Sanyo Expansion Option in accordance with Section 34 of the Sanyo
Lease on or before October 1, 2006, Purchaser shall have the option, to be
exercised by written notice to CNT on or before the earlier of (i) October 15,
2006 or (ii) fifteen (15) days after Sanyo exercises the Sanyo Expansion Option,
to purchase the Sanyo Adjacent Land (“Purchase Option 4”) for an amount (“Sanyo
Price”) equal to the product of (i) $3.25 and (ii) the number of gross square
feet located in the Sanyo Adjacent Land.  Purchaser acknowledges and agrees that
in the event that the terms and conditions of the Sanyo Expansion Option are
modified or amended, the provisions of this Section 19.1 shall be deemed null
and void and of no further force and effect and CNT shall have no obligation to
sell the Sanyo Adjacent Land to Purchaser.  In the event Purchaser exercises
Purchase Option 4, Purchaser shall pay CNT the Sanyo Price to CNT within fifteen
(15) days after its exercise of Purchase Option 4 and CNT shall give Purchaser a
Special Warranty Deed conveying the Sanyo Adjacent Land at the time of such
payment.  In the event that Purchaser fails to exercise Purchase Option 4 or pay
the Sanyo Price on or before the time periods referenced in this Section 19.1,
Purchase Option 4 shall be null and void and of no further force or effect and
CNT shall not have any obligation to sell the Sanyo Adjacent Land to Purchaser.

 

19.2                           Building 23 Option to Purchase.  Pursuant to that
certain Industrial Building Lease dated April, 2002 by and between Potlatch
Corporation, as tenant, and CenterPoint Intermodal LLC, as landlord, as amended
by Lease Amendment dated June 18, 2003 and Second Lease Amendment dated
February 27, 2004 (collectively, “Potlatch Lease”), Potlatch leased certain
property in the building commonly known as 21561 Mississippi, Elwood, Illinois
(“Building 23”).  Pursuant to the Potlatch Lease, Potlatch has the option
(“Potlatch Expansion Option”) to request that the landlord under the Potlatch
Lease construct, at the landlord’s cost and expense, an addition to Building 23
on a portion of the land depicted on Schedule 19.2, attached hereto (“Potlatch
Adjacent Land”).  In the event that Potlatch properly exercises the Potlatch
Expansion Option in accordance with Section 33 of the Potlatch Lease on or
before December 31, 2004, Purchaser shall have the option, to be exercised by
written notice to CNT on or before the earlier of (i) January 15, 2005 or
fifteen (15) days after Potlatch exercises the Potlatch Expansion Option, to
purchase the Potlatch Adjacent Land (“Purchase Option 23”) for an amount
(“Potlatch Price”) equal to the product of (i) $3.25 and (ii) the number of
gross square feet located in the Potlatch Adjacent Land.  Purchaser acknowledges
and agrees that in the event that the terms and conditions of the Potlatch
Expansion Option are modified or amended, the provisions of this Section 19.2
shall be deemed null and void and of no further force and effect and CNT shall
have no obligation to sell the Potlatch Adjacent Land to Purchaser.  In the
event Purchaser exercises Purchase Option 23, Purchaser shall pay CNT the
Potlatch Price to CNT within fifteen (15) days after its exercise of Purchase
Option 23 and CNT shall give Purchaser a Special Warranty Deed conveying the
Potlatch Adjacent Land at the time of such payment.  In the event that Purchaser
fails to exercise Purchase Option 23 or pay the Potlatch Price on or before the
time periods referenced in this Section 19.2, Purchase Option 23 shall be null
and void

 

22

--------------------------------------------------------------------------------


 

and of no further force or effect and CNT shall not have any obligation to sell
the Potlatch Adjacent Land to Purchaser.

 

ARTICLE XX

Relocation of Tenants

 

20.1                           Relocation of Tenants.  Seller agrees not to
initiate a contact with a Tenant (“Existing Tenant”) from any of the Properties
to induce them to relocate to a building owned by Seller for a period of five
(5) years after the applicable Closing Date.  Notwithstanding the foregoing,
Seller shall not enter into a lease with more than one (1) Existing Tenant in
each calendar year during said five (5) year period.  The provisions of this
Section 20.1 shall expire on the date which is five (5) years after the
applicable Closing Date.

 

ARTICLE XXI

21561 Mississippi

 

21.1                           Ownership Structure.  Notwithstanding any other
provision of this Agreement, on the Phase I Closing Date, CNT shall sell
Purchaser an undivided 95% interest in the property commonly known as 21561
Mississippi, Elwood, Illinois (“Potlatch Property”).  The parties agree that the
value of the Potlatch Property is $28,119,134.00.  Purchaser shall pay 95% of
that amount to CNT on the Phase I Closing Date.

 

Simultaneous with the Potlatch Closing, CNT and Purchaser shall form a limited
liability company, a Delaware statutory trust or other entity agreed upon by CNT
and Purchaser (“New Entity”).  Purchaser will cause the 95% ownership interest
in the Potlatch Property to be acquired by it to be transferred to New Entity
and CNT shall contribute its 5% ownership interest in the Potlatch Property to
New Entity.  CNT shall be entitled to all of the incidents of ownership relating
to its 5% interest in New Entity, including, but not limited to, the right to
receive 5% of the cash flow from the Potlatch Property.  CNT shall continue to
collect all rent relating to the Potlatch Property for New Entity at all times
while it owns an interest in New Entity.  CNT shall not receive a fee for
collecting said rent and paying same to New Entity.  CNT shall not be obligated
to fund any amount as a result of its ownership in New Entity.  CNT and
Purchaser shall agree upon the forms of the documents required to establish New
Entity during the Phase I Feasibility Period.  The applicable documents will be
executed and delivered by the parties on the Phase I Closing Date.

 

21.2                           Call Option.  CNT shall have the option to
require Purchaser to purchase its interest in New Entity for the amount of
$1,405,956.00.  Purchaser shall have the option to acquire CNT’s interest in New
Entity for $1,405,956.00.  Either party may exercise its option at any time
after May 1, 2007 upon written notice to the other party.  Upon exercise of the
option by either party, CNT shall execute an assignment of its interest in the
limited liability company to Purchaser and Purchaser shall pay the amount due by
wire transfer of federal funds.  The assignment shall be delivered and the wire
transfer shall occur within ten (10) days after the exercise of the option by
either party.  CNT and Purchaser shall agree upon the forms of documents
evidencing the foregoing options during the Phase I Feasibility Period.  The
applicable documents will be executed and delivered by the parties on the Phase
I Closing Date.

 

21.3                           Potlatch Lease.  The Potlatch Lease grants
Potlatch the right to purchase the Potlatch Property upon the terms and
conditions set forth in the Potlatch Lease.  Purchaser acknowledges and agrees
that in the event that either CNT or Purchaser exercise the option described in
Section 21.2 above, that Purchaser shall treat the exercise of the option as a
“Letter of Intent” (as defined in the Potlatch Lease) and grant Potlatch the
right to purchase the Potlatch Property for the amount of $28,119,134.00, which
is

 

23

--------------------------------------------------------------------------------


 

the value of the Potlatch Property as determined by CNT and Purchaser for all
purposes under this Purchase and Sale Agreement.  In the event that Potlatch
does not exercise its right to purchase as provided in the Potlatch Lease at
that time, Potlatch shall, subject to the terms and conditions of the Lease,
continue to have the right to purchase the Potlatch Property at any time during
the remaining term of the Potlatch Lease upon receipt of a Letter of Intent by
Landlord.

 

ARTICLE XXII

Miscellaneous

 

22.1                           Notices. Any and all notices, requests, demands
or other communications hereunder shall be in writing and shall be deemed
properly served (i) on the date sent if transmitted by hand delivery with
receipt therefor, (ii) on the date sent if transmitted by facsimile (with
confirmation by hard copy to follow by overnight delivery service), (iii) on day
after the notice is deposited with an overnight courier, or (iv) three (3)
Business Days after being sent by registered or certified mail, return receipt
requested, first class postage prepaid, addressed as follows (or to such new
address as the addressee of such a communication may have notified the sender
thereof):

 

To Purchaser:

Benderson Development Company, Inc.
8441 Cooper Creek Boulevard
University Park, FL  34201
Attn:  Mr. Randall Benderson
Fax No.: (941) 359-1836

 

 

With a copy to:

Benderson Development Company, Inc.
8441 Cooper Creek Boulevard, University Park,
Florida  34201
Attn: Mr. David H. Baldauf
Fax No.: (941) 359-0048

 

 

With a copy to:

Benderson Development Company, Inc.
570 Delaware Avenue
Buffalo, New York 14202
Attn: Paul F. Wells, Esq.
Fax No.: (716) 878-9694

 

 

To Seller:

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, IL 60523
Attn: Mr. Michael M. Mullen and
Mr. James Clewlow
Fax No.:  (630) 586-8010

 

 

With a copy to:

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, IL  60606
Attn:  Mark S. Richmond, Esq.
Fax No.:  (312) 807-3903

 

24

--------------------------------------------------------------------------------


 

22.2                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the internal, substantive laws of the State
of Illinois, without regard to the conflict of laws principles thereof.

 

22.3                           Headings.  The captions and headings herein are
for convenience and reference only and in no way define or limit the scope or
content of this Agreement or in any way affect its provisions.

 

22.4                           Effective Date.  This Agreement shall be
effective upon delivery of this Agreement fully executed by the Seller and
Purchaser, which date shall be deemed the Effective Date hereof.  Either party
may request that the other party promptly execute a memorandum specifying the
Effective Date.

 

22.5                           Business Days.  If any date herein set forth for
the performance of any obligations of Seller or Purchaser or for the delivery of
any instrument or notice as herein provided should be on a Saturday, Sunday or
legal holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.  As used herein, the term “legal holiday” means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located.

 

22.6                           Counterpart Copies.  This Agreement may be
executed in two or more counterpart copies, all of which counterparts shall have
the same force and effect as if all parties hereto had executed a single copy of
this Agreement.

 

22.7                           Binding Effect.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

22.8                           Assignment.  Purchaser shall not have the right
to assign the Agreement without Seller’s prior written consent, which consent
may be given or withheld in Seller’s sole and absolute discretion; provided that
Purchaser shall in no event be released from any of its obligations or
liabilities hereunder as a result of any such assignment.  Whenever reference is
made in this Agreement to Seller or Purchaser, such reference shall include the
successors and assigns of such party under this Agreement.  Notwithstanding the
foregoing, Purchaser shall have the right to freely assign all or a potion of
this Agreement to an entity that is owned and controlled by Randall or Nathan
Benderson.

 

22.9                           Interpretation.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that both Seller and Purchaser have contributed
substantially and materially to the preparation of this Agreement.

 

22.10                     Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings.  Purchaser,
Seller and their agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein.  No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

22.11                     Severability.  If any one or more of the provisions
hereof shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect

 

25

--------------------------------------------------------------------------------


 

any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

22.12                     Survival.  Except as otherwise specifically provided
for in Sections 4.2, 5.1, 5.2, 5.3, 5.4, 5.6, 6.2, 7.4, 7.5, 8.2, 8.3, 14.1,
15.1, 15.2, 18.1, 18.2, 18.3, 18.4, 19.1, 19.2, 20.1, 21.2, 21.3, 22.15 and
22.16 (collectively, the “Surviving Termination Obligations”), the provisions of
this Agreement and the representations and warranties herein shall not survive
after the conveyance of title and payment of the Purchase Price but be merged
therein.

 

22.13                     Exhibits.  Exhibits A through N attached hereto are
incorporated herein by reference.

 

22.14                     Time.  Time is of the essence in the performance of
each of the parties’ respective obligations contained herein.

 

22.15                     Limitation of Liability.  The obligations of Seller
are binding only on Seller and Seller’s assets and shall not be personally
binding upon, nor shall any resort be had to, the private properties of any of
the partners, officers, directors, shareholders or beneficiaries of Seller, or
of any partners, officers, directors, shareholders or beneficiaries of any
partners of Seller, or of any of Seller’s employees or agents.  All documents to
be executed by Seller shall also contain the foregoing exculpation.  The
obligations of Purchaser are binding only on Purchaser and Purchaser’s assets
and shall not be personally binding upon, nor shall any resort be had to, the
private properties of any of the partners, officers, directors, shareholders or
beneficiaries of Purchaser, or of any partners, officers, directors,
shareholders or beneficiaries of any partners of Purchaser, or of any of
Purchaser’s employees or agents.

 

22.16                     Prevailing Party.  Should either party employ an
attorney to enforce any of the provisions hereof, (whether before or after
Closing, and including any claims or actions involving amounts held in escrow),
the non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including reasonable attorneys’ fees and expenses in or out
of litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, expended or incurred in connection therewith, as determined by a
court of competent jurisdiction.  The provisions of this Section 22.16 shall
survive Closing and/or any termination of this Agreement.

 

22.17                     No Recording.  Neither this Agreement nor any
memorandum or short form hereof shall be recorded or filed in any public land or
other public records of any jurisdiction, by either party and any attempt to do
so may be treated by the other party as a breach of this Agreement.

 

22.18                     Waiver of Trial by Jury.  The respective parties
hereto shall and hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
`matters whatsoever arising out of or in any way connected with this Agreement,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK;
SIGNATURE PAGES TO FOLLOW]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

BENDERSON DEVELOPMENT COMPANY, INC., a
New York corporation

 

 

 

 

By:

/s/  Randall Benderson

 

 

 

Name:  Randall Benderson

 

 

Title:  President

 

 

 

 

ATTEST:

 

 

 

 

By:

/s/  Mark Chair

 

 

 

Name:  Mark Chair

 

 

Title:  Counsel

 

 

 

 

Date:

    August 5, 2004

 

 

 

 

 

Tax I.D. #                          

 

 

 

 

SELLER:

 

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland real
estate investment trust

 

 

 

 

By:

/s/  Michael M. Mullen

 

 

 

Name:  Michael M. Mullen

 

 

Title:  President

 

 

 

 

By:

/s/  Rockford O. Kottka

 

 

 

Name:

Rockford O. Kottka

 

 

Title:

Executive Vice-President Treasurer and
Assistant Secretary

 

 

 

 

Date:

    August 5, 2004

 

 

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware limited
liability company

 

 

 

 

By:

/s/ James Clewlow

 

 

 

Name:  James Clewlow

 

 

Title:  Vice-President

 

 

 

 

By:

/s/ Michael A. Tortorici

 

 

 

Name:  Michael A. Tortorici

 

 

Title:  Assistant Secretary

 

 

 

 

Date:

    August 5, 2004

 

 

27

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

Exhibit A-1

CNT Properties

Exhibit A-2

Venture Properties

Exhibit A-3

Schedule of Titleholders

Exhibit B-1 - B-23

Legal Descriptions

Exhibit C-1 - C-23

Schedule of Leases

Exhibit D-1 – D-23

Contracts

Exhibit E

Escrow Agreement

Exhibit F

Documents

Exhibit G-1 - G-23

Permitted Exceptions

Exhibit H

Estoppel Certificate

Exhibit I

Seller’s Estoppel Certificate

Exhibit J

General Assignment

Exhibit K

Deeds

Exhibit L -

Notice of Sale to Tenant

Exhibit M -

Non-Foreign Entity Certification

Exhibit N -

ROFR Property

 

 

Schedules

 

 

 

Schedule 2.1

Allocated Purchase Price for each Property

Schedule 4.1.1

Phase I Properties

Schedule 4.2.3

Phase II Properties

Schedule 6.2

Surveys

Schedule 7.1.6

Environmental Information Provided to Purchaser

Schedule 7.1.8

CNT Rent Roll

Schedule 7.2.8

Venture Rent Roll

Schedule 19.1

Sanyo Adjacent Land

Schedule 19.2

Potlatch Adjacent Land

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

CNT PROPERTIES

 

#

 

PROPERTY

1

 

333 Northwest, Northlake

2

 

820 Frontenac Road, Naperville

3

 

1510 Frontenac, Naperville

4

 

26634 CenterPoint Ave., Elwood

6

 

10047 Virginia Ave., Chicago Ridge

7

 

8200 100th Street, Pleasant Prairie

8

 

Intentionally Deleted

9

 

5211 S. 3rd Street, Milwaukee

10

 

5170-5250 S. 6th Street, Milwaukee

11

 

W165 N. 58300 Ridgewood

15

 

8877 Union Center Drive, West Chester, OH

16

 

Intentionally deleted

17

 

2200 Channahon Road, Joliet

18

 

8100 100th Street, Pleasant Prairie, WI

19

 

1333 Grandview Parkway, Sturtevant, WI

20

 

1221 Grandview Parkway, Sturtevant, WI

21

 

Intentionally excluded

23

 

21561 Mississippi, Elwood

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

VENTURE PROPERTIES

 

#

 

PROPERTY

5

 

475 Superior, Munster

12

 

315 Resource Drive, Rialto CA

13

 

301 Clay Road, Sunnyvale TX

14

 

19975 Independence, Groveland FL

22

 

4500 Harley Davidson Drive, Wauwatosa

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FEE TITLEHOLDERS

 

#

 

PROPERTY

 

OWNER

1

 

333 Northwest, Northlake

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

2

 

820 Frontenac Road, Naperville

 

Naperville Properties Corporation, an Illinois Corporation

3

 

1510 Frontenac, Naperville

 

Naperville Properties Corporation, an Illinois Corporation

4

 

26634 CenterPoint Ave., Elwood

 

CenterPoint Intermodal LLC

5

 

475 Superior, Munster

 

CenterPoint Venture LLC, a Delaware Limited Liability Company

6

 

10047 Virginia Ave., Chicago Ridge

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

7

 

8200 100th Street, Pleasant Prairie

 

CP Financing Trust, a Maryland Real Estate Investment Trust

8

 

8901 102nd Street, Pleasant Prairie

 

CP Financing Trust, a Maryland Real Estate Investment Trust

9

 

5211 S. 3rd Street, Milwaukee

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

10

 

5170-5250 S. 6th Street, Milwaukee

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

11

 

W165 N. 58300 Ridgewood

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

12

 

315 Resource Drive, Rialto CA

 

CenterPoint Venture LLC

13

 

301 Clay Road, Sunnyvale TX

 

CenterPoint Venture LLC

14

 

19975 Independence, Groveland FL

 

CenterPoint Venture LLC

15

 

8877 Union Center Drive, West Chester, OH

 

CenterPoint Realty Services Corporation, an Illinois Corporation

17

 

2200 Channahon Road, Joliet

 

CenterPoint Joliet LLC, a Limited Liability Company

18

 

8100 100th Street, Pleasant Prairie, WI

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

19

 

1333 Grandview Parkway, Sturtevant, WI

 

CenterPoint Properties Trust, a Maryland Real Estate Investment Trust

20

 

1221 Grandview Parkway, Sturtevant, WI

 

CenterPoint Properties Trust, its successors and assigns

21

 

Intentionally excluded

 

 

22

 

4500 Harley Davidson Drive, Wauwatosa

 

CenterPoint Venture, LLC

23

 

21561 Mississippi, Elwood

 

CenterPoint Intermodal LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

INTENASIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-5

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-6

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-7

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-8

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-9

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-10

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-11

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-12

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-13

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-14

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-15

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-16

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-17

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-18

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-19

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-20

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-21

 

INTENTIONALLY EXLCUDED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-22

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B-23

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBITS C-1 - C-23

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1 - D-23

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-5

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-6

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-7

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-8

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-9

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-10

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-11

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-12

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-13

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-14

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-15

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-16

 

PERMITTED EXCEPTIONS

 

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-17

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-18

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-19

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-20

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-21

PERMITTED EXCEPTIONS

 

INTENTIONALLY EXCLUDED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-22

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT G-23

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

DEED

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.1

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.3

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.6

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.8

CNT RENT ROLL

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2.8

VENTURE RENT ROLL

 

--------------------------------------------------------------------------------


 

SCHEDULE 19.1

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SCHEDULE 19.2

 

INTENSIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

SALE AGREEMENT

 

BY AND BETWEEN

 

CENTERPOINT PROPERTIES TRUST

and

CENTERPOINT VENTURE LLC

(“SELLER”)

 

AND

 

BENDERSON DEVELOPMENT COMPANY, INC.

(“PURCHASER”)

 

AUGUST 2, 2004

 

--------------------------------------------------------------------------------